NO. 12-15-00257-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

AZLEWAY CHARTER SCHOOL                                    §    APPEAL FROM THE
AND AZLEWAY, INC.,
APPELLANTS

V.                                                        §    COUNTY COURT AT LAW #3

LACY HOGUE,
APPELLEE                                                  §    SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant perfected its appeal on September 16, 2015, and its brief was due on November 30,
2015. When Appellant failed to file its brief by the due date, this court notified Appellant on
December 1, 2015, that the brief was past due. The notice warned that if the brief was not
received by December 11, 2015, the appeal would be presented for dismissal. See TEX. R. APP.
P. 38.8(a)(1), 42.3(b), (c).
         To date, Appellant has neither complied with nor otherwise responded to this Court’s
December 1, 2015 notice. Accordingly, we dismiss the appeal for want of prosecution. See
TEX. R. APP. P. 42.3(b).
Opinion delivered December 16, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       DECEMBER 16, 2015


                                        NO. 12-15-00257-CV


                 AZLEWAY CHARTER SCHOOL AND AZLEWAY, INC.,
                                 Appellants
                                    V.
                              LACY HOGUE,
                                  Appellee


                           Appeal from the County Court at Law No. 3
                          of Smith County, Texas (Tr.Ct.No. 64,330-B)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.